Mr. Chief Justice Hernández
delivered the opinion of the court.
On September 17, 1909, José de la Eosa Vázquez filed a complaint in the Municipal Court, of Bayamón against Francisca Medina, alleging that on September 3 of said year they had entered into a contract by which defendant sold to complainant, at $16 per cuerda, a tract of land belonging to defendant situated in barrio Padilla, within the municipality of Corozal; bounded on the north and west by lands of José Manuel Batista; on the south by lands of José de la Eosa Vázquez; and on the east by the Corozal-Barros road. The experts appointed by both parties having proceeded to measure the land, the same was found to consist of 26.32 cuerdas, and thereafter the defendant evinced no disposition to execute the proper deed for the land she had sold. '
The complaint ends with the prayer that, after compliance with the due formalities o.f law, judgment be rendered ordering Francisca Medina to execute a deed of sale to the parcel of land hereinbefore described in favor of José de la Eosa, and should she fail so to do that authority be given to the marshal of the court to execute the same, and that the costs and other expenses of the proceedings be taxed against defendant.
In her answer defendant, Francisca Medina, denies each1 and every one of the facts alleged in the complaint, adding as new matter by way of defense that .on or about the date mentioned in the complaint she made an offer, through her *98son, Alonso Medina, to sell the property in question to José de la Rosa Vázquez- at $16 per cuerda, but on the express condition that a survey should first be made of the property and that, if it was found to contain 35 cuerdas, the sale would be effected, but not otherwise; and that, consequently, inasmuch as the survey of the land showed that the property contained approximately 26 cuerdas only, the contract fell through under the stipulation' made.
A new trial having been had in the District Court of San Juan, Section 1, said court, on December 20, 1909, decided that both the facts and the law were in favor of the plaintiff, José de la Rosa Vázquez, and that, therefore, the defendant, Francisca Medina, must execute in favor of plaintiff, within 10 days from the date on which the judgment should become final, a deed of sale of the tract of land consisting of 26 cuerdas described in the complaint upon payment of the purchase price at $16 per cuerda, and that the costs be taxed against defendant.
This judgment is now before us on appeal taken by the defendant, who seeks this remedy on the ground that the court has erroneously estimated the evidence in violation of section 162 of the Law of Evidence, and of sections 1216 and 1247 of the Civil Code.
It is evident that the only question at issue here is whether or not the sale of the property was agreed upon by both parties in absolute terms at the price of $16 per cuerda, irrespective of the number of cuerdas resulting from the survey, as affirmed by complainant, or whether, on the contrary, it had been stipulated as a condition for the sale to take effect that the survey should show an area of 35 cuerdas, as claimed by the defendant.
The testimony of witnesses, Francisco Vélez, Elias G-arcia, Carmelo Negrón, Román Marrero, and José de la Rosa Váz-quez himself support the contention of the plaintiff; while Alonso Medina, Gerónimo Mulero, Manuel Valiente, and Martin Ibáñez testified sustaining the allegation made by Fran*99cisca Medina, the veracity of Marrero and Mulero having been impeached by witnesses, Artemio P. Rodríguez and José Martínez Dávila, in their testimony.
The evidence being of a contradictory nature, it was the duty of the trial judge to endeavor to harmonize it as far as possible, and in case he should be unable to do so, his situation being such as to warrant a doubt, it was incumbent upon him to settle the conflict, as he did, in favor of the plaintiff; and we do not find that in the exercise of this power he has been influenced by passion, prejudice, or partiality, or has committed any manifest error or violated the provisions of sections 162 of the Law of Evidence and 1216 of the Civil Code; wherefore, we are bound to adopt his finding as ground for the application of the law.
We cannot admit the alleged violation of section 1247 of said code, which provides that acts and contracts, the object of which is the creation, transmission, modification, or extinction of property rights on real property, must appear in a public instrument, for, according to section 1221 of the same code, a contract exists from the moment one or more persons consent to bind himself or themselves, with regard to another or others, to give something or to render some service; and, according to the provisions of section 1225, contracts are perfected by mere consent and from that time they are binding, not only with regard to the fulfilment of what has been expressly stipulated, but also with regard to all the consequences which, according to their character, are in accordance with good faith, use, or law.
If the parties agreed to the sale of the tract of land described in the complaint for a certain consideration, as is shown by the evidence, thereby perfecting., a contract of purchase and sale, and if, under the provisions of section 1247 of the Civil Code, such a contract must appear in a public instrument, that section, far from having been violated, was properly applied in the judgment under consideration.
In support of the foregoing doctrine we may quote the *100decision of the Supreme Court of Spain, rendered June 18, 1902, which reads:
‘1 The effectiveness of contracts does not depend on their external form, but on the concurrence of such circumstances as are necessary to their validity, the parties thereto being bound by them, whatever be the form in which they may have been perfected, and their record in a public or private document, in some cases required by law, is not an essential condition to their existence, but a coercive means allowed the contracting parties to compel each other to the fulfilment thereof. ’ ’
For the foregoing reasons the judgment rendered on December 20, 1909, by the District Court of San Juan, Section 1, should be affirmed.

A-ffirmprl

Justices MacLearyj Wolf, and del Toro concurred.
Mr. Justice Aldrey did not take part in the decision of this case.